BLAND, P. J.
— The evidence shows that defendant at some time erected a fence, consisting of posts and seven wires, on its right of way where the same adjoins the plaintiff’s pasture field; that the posts had become old and rotten and most of them had fallen over; that for a quarter of a mile most of the posts were flat upon the ground and the wires detached and strung out on the ground, so that plaintiff’s stock running on his pasture could and did step over the wires on to defendant’s right of way; that the fence had been in this condition for a long time and plaintiff had repeatedly made complaint to defendant’s section men and asked them to fix it up; that all that was done toward repairing the fence was to prop up the old, rotten posts. These props soon gave way and the condition of the fence grew from bad to worse and, on December 6, 1903, plaintiff’s mare, running on his pasture, got one of her fore feet entangled in the fallen wires and was so badly injured as to become comparatively worthless.
The suit was commenced before a justice of the peace to recover the value of the mare.
The complaint, after stating formal matters and *679alleging defendant’s duty to maintain the fence in good repair, avers:
“That said posts had become rotten and some had broken off and the said barbed wire had become disconnected from said posts and was hanging loose and lying on the ground and that the defendant on said day and for a long time prior thereto, willfully refused, failed and neglected to repair said fence or remove said barbed wire that was hanging loose and lying on the ground. That plaintiff’s mare aforesaid while being confined in an inclosure by the side of and adjoining defendant’s said railroad at said point, on said day, became entangled in said barbed wire, by reason of defendant’s willful refusal, failure and neglect to repair said fence and to remove said barbed wire that was hanging loose and lying on the ground, and cut her right front leg in such a manner that said mare cannot be used and is rendered wholly valueless to plaintiff’s damage in the sum of one hundred dollars.”
On the trial in the circuit court, where the causé was taken by appeal, the defendant objected to the .introduction of any evidence, on the ground that the complaint failed to state any cause of action. The objection was overruled and plaintiff proved the injury and damage to his mare. Defendant offered no evidence.
At the conclusion of plaintiff’s evidence the court gave the following instruction:
“You are instructed to find for plaintiff and .assess his damages at the decreased market value of the mare occasioned by the injury she received, in the market there in the neighborhood where injured.”
The verdict was for plaintiff for $67.50. After unsuccessful motions for new trial and in arrest, defendant appealed.
As an act or omission cannot at the same time be both willful and negligent, defendant contends that its objection to the introduction of any evidence should have been sustained. A suit begun before a justice of *680the peace requires no formal pleadings. Substance, only, is looked for in the complaint. Redundancy and surplusage may be disregarded and the complaint held good, if there is enough in it to state a cause of action and to bar a second suit on the same state of facts. The evidence is overwhelming and uncontradictéd that, with full knowledge of the condition of the fence, and that the fallen wires were a constant menace to the plaintiff’s stock running upon his pasture, and after repeated requests by the plaintiff to repair the fence, the defendant, in utter disregard of its statutory duty and of plaintiff’s rights in the premises, willfully left its fence down and the wires in a position of danger to plaintiff’s stock. The case, therefore, is not bottomed on negligence but on willful refusal of defendant to perform its statutory duty to maintain its fence in repair, resulting in damage to plaintiff. The allegation of negligence in the complaint may therefore be treated as surplusage. A demurrer or a motion to require the complaint to be made more definite and certain might have been successfully interposed, but the complaint was not open to the objection that it failed to state any cause of action, and the court did not err in overruling the objection to the introduction of any evidence. It is a fundamental principle of our jurisprudence, that where the evidence is all oral, no matter how strong and convincing that evidence may be, no matter how many witnesses may have testified to the same fact or state of facts, and although there may be no countervailing evidence whatever, the evidence must be submitted to the jury and be passed on by them in the first instance, it being their exclusive province to pass on the credibility of the witnesses and the weight to be attached to their testimony. Courts cannot usurp or invade this province of the jury. Their function in respect to verdicts is supervisory, not directory. [O’Malley v. Railway, 118 Mo. l. c. 325, 20 S. W. 1079, and cases cited.]- By giving plaintiff’s in*681struction, the court usurped, the province of the jury and committed grave error.
The judgment is reversed and the cause remanded.
All concur.